Herbert R. Brown, J.,
dissenting. I dissent because the majority’s decision confuses the law which governs the qualification of an expert to testify concerning property values.
The standard for testifying on the value of property was well established before today’s decision. The value of property is a matter of opinion. Before one may give opinion testimony, one must be qualified as an expert. State Auto Mut. Ins. Co. v. Chrysler Corp. (1973), 36 Ohio St.2d 151, 159-160, 65 O.O.2d 374, 378-379, 304 N.E.2d 891, 896-897; 1 McCormick, Evidence (4 Ed. Strong Ed.1992) 41-53, Sections 11 and 12. Experts must be qualified in accordance with Evid.R. 702 and the body of case law that rule was intended to restate. See Staff Notes (1980) to Evid.R. 702. Where the subject is property valuation, there is one exception. Owners of property may testify as to value without being qualified under Evid.R. 702. Bishop v. East Ohio Gas Co. (1944), 143 Ohio St. 541, 28 O.O. 470, 56 N.E.2d 164.
The majority now sees fit to expand the exception. Shareholders and officers of closely held corporations may now testify as to value if they have “acquired knowledge of the corporate property tantamount to that of an owner by virtue of having purchased, or dealt with, the property as if he were the individual owner.”
The standard is illusory. There is no typical “owner.” Some owners deal extensively with their property and have great knowledge of it. Others know little or nothing about the value of their property, even if they have occasionally “dealt with” it (whatever that means).. The owner exception already admits wildly speculative opinion testimony. It is a mistake to expand the problem.
*634In establishing this undesirable new exception to the law governing expert testimony, the majority has failed to follow legal precedent. The appellate court in this case, and the appellate court in Akron v. Hardgrove Ent., Inc. (1973), 47 Ohio App.2d 196, 1 O.O.3d 275, 353 N.E.2d 628, relied on Marlie Trading, Inc. v. Biggs Boiler Works Co. (1960), 112 Ohio App. 428, 16 O.O.2d 328, 176 N.E.2d 301, which states:
“This rule of evidence, with reference to the owner of personal property testifying to the value of his property, does not, in our opinion, extend to a corporate officer just because he is an officer of the corporation which owns the property about which value testimony is sought * * *. Of course, a corporate officer who has special knowledge, or is qualified as an, expert, may always testify concerning the value of property; but he does so not because of his position, but because of his special qualification." (Emphasis added.) Id. at 432, 16 0.0.2d at 330, 176 N.E.2d at 304.
The Hardgrove court applied the above reasoning to closely held corporations. It is not an officer’s title in a closely held corporation which allows him to testify. Rather, it is the special knowledge which qualifies him as an expert that permits him to render an opinion to the value of the property.
In the case before us, the plaintiff failed to offer admissible evidence regarding the value of the tractor and trailer. In fact, if the “standard” established in paragraph four of the syllabus is applied, no admissible evidence of value can be found in the record below.
Tim Tokles purchased the truck in 1981 and soon after relinquished possession to Mark Spahr. Four years elapsed before Tokles used the truck again in May 1985. After this he did not see the truck again until February 1986. He had no knowledge of the mileage on the truck and did not drive it because it would not start. It then “disappeared” a day later. The next and last time Tokles saw the truck before filing a claim was in June 1986. It is this knowledge that the majority finds “tantamount to that of an owner by virtue of having purchased, or dealt with, the property as if he were the individual owner.” (Emphasis added.) This case demonstrates that the new “standard” is not really a standard at all.
This confusion could and should have been avoided by adherence to established rules which govern the admissibility of expert testimony. Adherence to Evid.R. 702 is a better and more workable way to determine the qualifications of witnesses proffered to testify as to the value of property.
Thus, the trial court properly granted defendant’s motion for directed verdict. On this issue, I would reverse the decision rendered by the Court of Appeals for Lucas County and reinstate that of the trial court.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.